Citation Nr: 1222273	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II, for the period from May 19, 2010 to the present.  

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder with PTSD features and depressive disorder.  

7.  Entitlement to service connection for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Subsequently, in an appeal of the January 2008 decision, the Board denied entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, for the period from November 28, 2007 to May 18, 2010 and remanded a possible staged rating for diabetes for the period from May 19, 2010 to the present.  In its September 2010 decision, the Board also remanded the Veteran's claim for service connection for a psychiatric disorder.  

On remand, in a September 2011 rating decision, the RO granted service connection for an anxiety disorder with PTSD features and depressive disorder and awarded a 50 percent disability rating.  Service connection also was granted for peripheral neuropathy of the upper and lower extremities associated with diabetes and a 10 percent disability rating was awarded for each of the four extremities.  While no formal Notice of Disagreement (NOD) to these awards is found in the claims file, his representative's February 2012 informal brief presentation expressed the Veteran's desire for higher ratings for his psychiatric disorder and peripheral neuropathy.  As the February 2012 informal brief presentation was filed within one year of the September 2011 rating decision, the Board shall consider the informal brief a NOD as to these claims.  See 38 C.F.R. § 20.302 (2011) (noting that a NOD must be filed within one year from the date the agency of original jurisdiction mails notice to the claimant of an adverse determination.).  

According to information on the Virtual VA system, in March 2011, the RO denied service connection for diabetic retinopathy associated with diabetes mellitus, type II.  Later that month, according to a letter from the RO to the Veteran dated on March 23, 2011, the Veteran filed a NOD with that decision.  While none of this information is found in the claims file, the Veteran's representative signaled in his informal brief in this appeal that the Veteran also wished to appeal the denial of service connection for diabetic retinopathy.  

The Board also notes that recent VA outpatient treatment records dated from September 2010 to January 2012 can be found on the Virtual VA computer system while the last Supplemental Statement of the Case (SSOC) was adjudicated in September 2011.  Even though there are outstanding treatment records not considered by the Agency of Original Jurisdiction (AOJ), the Board's review of these records shows they contain no pertinent evidence that might entitle the Veteran to a higher rating for his diabetes.  Therefore, this appeal can proceed without prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c) (2011).  

The issues of entitlement to higher initial ratings for an anxiety disorder and for peripheral neuropathy for each of the Veteran's extremities, as well as service connection for diabetic retinopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

For the period from May 19, 2010, the Veteran's diabetes mellitus is not manifested by regulation of activities or use of insulin.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus, type II, for the period from May 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2007, May 2008, November 2008, and September 2010 of the criteria for establishing higher ratings for his diabetes disability, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the November 2008 correspondence.  

As indicated above, most of these VCAA notices were provided after the initial unfavorable AOJ decision in January 2008.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in a September 2011 SSOC.  

With regard to the additional notice requirements for increased rating claims, it is acknowledged that the May 2008 letter sent to the Veteran may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the veteran's employment.  However, the May 2008 letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected diabetes.  In any event, the Federal Circuit recently vacated the previous decision of the Veterans Claims Court in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Board finds that the Veteran has received such notice.  

VA also has a duty to assist a veteran in the development of his claim.  As a result of the Board's September 2010 remand, the RO scheduled a VA diabetes examination in October 2010.  The Board is aware of a potential Stegall violation in that the examiner failed to comment on the Veteran's March 2010 lay evidence regarding the alleged equivalency of the Veteran's oral medications with insulin as the remand had requested.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the claimant as a matter of law the right to compliance with remand directives).  However, as discussed below, his claim for a higher rating for diabetes must be denied for the reasons outlined below.  There is, therefore, no need to remand for compliance with the Board's September 2010 directive when doing so would not change the outcome of the eventual decision.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

Otherwise, the duty to assist has been fulfilled as VA medical records and records from the Social Security Administration relevant to this claim have been requested or obtained and the Veteran has been provided with a recent VA examination of his higher rating claim for diabetes mellitus.  The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Diabetes Mellitus From May 19, 2010

Historically, in an April 2003 rating decision, the Veteran was granted service connection for diabetes mellitus, type II, and awarded a 10 percent disability rating, effective February 7, 2001.  In an August 2007 rating decision, the Veteran's disability rating was increased from 10 percent to 20 percent, effective January 22, 2007.  On November 28, 2007, the RO received the Veteran's current claim for an increase in his disability rating wherein the Veteran contended that his diabetes had worsened.  In its September 2010 decision, the Board bifurcated the higher rating claim and remanded the period from May 19, 2010 for further development.  

The disability has been rated pursuant to the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under the applicable criteria, a 20 percent rating is warranted if diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of the Veteran's activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and complications that would not be compensable if separately evaluated.  Finally, a 100 percent rating requires more than one injection of insulin daily, a restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, and either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

A note to the rating criteria instructs that compensable complications of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent rating and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  

During his May 2010 Board hearing, the Veteran testified that for a few years his diabetes was under control with a regular diet, but since then he had been placed on medication.  He was now on three different medications and his next step was insulin.  He also stated that his doctor had increased doses of his diabetes medications in lieu of taking insulin.  See transcript at p. 3.  

The Veteran underwent a VA examination in October 2010.  He complained of tingling, numbness, and pain on both feet and said that his diabetes moderately affected his occupational function and daily activity.  The examiner noted that the Veteran had never been on insulin and had no side effects from the three medications he took daily for control of his diabetes - Metformin, Pioglitazone, and Glipizide.  It was noted that the Veteran was on a strict diet and that he weighed approximately 230 pounds with no change in weight for the previous year.  

It was also noted that the Veteran never had an episode of ketoacidosis or hypoglycemic reaction requiring hospitalization, that he saw a doctor for his diabetes every four months, that he took medication for hypertension, and that there was no anul pruritus nor loss of strength.  

On physical examination, it was noted that the Veteran's visual fields were normal, but that eye fundi were unable to see well and that the Veteran might have diabetic retinopathy.  Neurological examination showed decreased pinprick, vibration, and position sensation of the periphery nerve and deep tendon reflex decreased bilaterally symmetrical.  The extremities showed a decreased monofilament test with some pain and stiffness at the ankle area with some muscle spasm.  Laboratory tests showed the blood urea nitrogen and creatinine was normal, but that the Veteran might have some mild microalbuminuria induced by diabetes mellitus.  

VA medical records dated from May 2010 to January 2012, found both in the claims file and in computer records via the Virtual VA system, show treatment for the Veteran's diabetes by medications, periodic treatment or management visits, and occasional diabetes support group lectures.  A January 2011 VA medical record noted that his diabetes was under good glycemic control with non-insulin medications.  VA medical records dated in November 2010 and June 2011 noted that the Veteran did not have diabetic retinopathy.  

In a January 2011 telephone call, the Veteran told VA he had no additional current private treatment records to submit relevant to the time period of this appeal.  

Based upon the evidence of record, the Board finds the Veteran's service-connected diabetes is manifested by no more than the required use of oral hypoglycemic agents and a restricted diet.  There is no evidence of the need for insulin or any probative and competent evidence of the regulation of activities because of diabetes.  The Veteran has conceded that he does not take insulin to control his diabetes.  The competent medical evidence of record does not reflect that the Veteran's diabetes requires medically directed "regulation of activities," defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  VA medical records dated from May 2010 onwards reveal no evidence of insulin or of regulation of activities due to diabetes.  Nor is there any evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, or a progressive loss of weight and strength because of this disorder.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected diabetes mellitus, for the period from May 19, 2010.  

In addition, information currently in the claims file reflects that the Veteran has compensable diabetic complications.  The October 2010 VA examiner indicated several diabetic complications, including peripheral neuropathy, erectile dysfunction, and retinopathy.  In an October 2009 rating decision, he was granted service connection for erectile dysfunction as secondary to his service-connected diabetes.  In a September 2011 rating decision, the Veteran was granted service connection for peripheral neuropathy of the right upper extremity (with a 10 percent disability rating), for peripheral neuropathy of the left upper extremity (with a 10 percent disability rating), for peripheral neuropathy of the left lower extremity (with a 10 percent disability rating), and for peripheral neuropathy of the right lower extremity (with a 10 percent disability rating) all as secondary to his service-connected diabetes.  These ratings and his claim for service connection for diabetic retinopathy are being remanded for the reasons stated below.  

There is no indication from the most recent VA examiner of any other disorder that constitutes a diabetic complication.  Consequently, the assignment of a separate disability rating for any other diabetic condition is not warranted under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Board acknowledges the Veteran's assertions that his diabetes impairment has changed his lifestyle and that he should receive a higher rating.  As a layperson the Veteran is only competent to report observable symptoms-not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  As noted above, the Veteran's symptomatology and treatment for diabetes do not meet the criteria set forth in the applicable regulations that would permit a higher rating for diabetes mellitus, type II.  The Board also notes that the Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Nevertheless, information in the claims file indicates that he was recently granted service connection for diabetic complications, including peripheral neuropathy of his upper and lower extremities, and an appeal is pending for a claim for service connection for diabetic retinopathy.  

The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of 20 percent for diabetes mellitus for the period from May 19, 2010.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The above determination for the Veteran's diabetes mellitus, type II, is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating on an extraschedular basis during the period of this appeal.  See 38 C.F.R. § 3.321(b).  

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's diabetic care and treatment were measured against the applicable criteria as authorized by associated statutes, regulations, and case law.  Given that the applicable schedular rating criteria appear more than adequate in this case, the Board need not consider whether the Veteran's diabetic disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, for the period from May 19, 2010 is denied.


REMAND

Unfortunately, a remand is required for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

As noted in the Introduction above, in a September 2011 rating decision the Veteran was granted service connection and awarded initial disability ratings for peripheral neuropathy associated with diabetes for each of his four extremities as well as for an anxiety disorder.  The Board has recognized as a NOD to these claims his representative's February 2012 informal brief presentation submitted in the current appeal.  Similarly, in March 2011, the RO denied service connection for diabetic retinopathy associated with diabetes mellitus, type II.  Later that month, the Veteran filed a NOD with that decision.  

However, no Statement of the Case (SOC) is found in the claims file or on the Virtual VA system responding to the Veteran's effort to appeal any of these claims.  Therefore, the Board must remand these issues for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO shall re-examine the Veteran's claims of entitlement to initial ratings in excess of 10 percent for peripheral neuropathy of each of his extremities, entitlement to an initial rating in excess of 50 percent for an anxiety disorder, and entitlement to service connection for diabetic retinopathy and take such additional development action as it deems proper.  Thereafter, the RO shall prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29, unless these claims are resolved by granting the benefits sought, or by the Veteran's withdrawal of any Notice of Disagreement.  If, and only if, the Veteran files a timely VA Form 9, Substantive Appeal should these issues be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


